FILED
                            NOT FOR PUBLICATION                              MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30277

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00012-JDS

  v.
                                                 MEMORANDUM *
DONALD EDWARD FOSTER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Donald Edward Foster appeals from the district court’s judgment and

challenges the 100-month sentence imposed following his guilty-plea conviction

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1);

and for possession of a stolen firearm, in violation of 18 U.S.C. § 922(j). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Foster first contends that the district court procedurally erred by failing to

explain the reasons for the sentence and for its rejection of his mitigating

arguments. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

district court reviewed all of the evidence submitted, listened to the mitigating

arguments, and considered the section 3553(a) sentencing factors. Nothing more

was required here. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Foster next contends that the district court violated the parsimony principle

and imposed a sentence that was greater than necessary in light of his personal

history and characteristics. The district court did not abuse its discretion in

imposing Foster’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence at the bottom of the advisory Guidelines range is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances. See id.

      AFFIRMED.




                                           2                                      12-30277